July 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         ANTONIO SEPEDA, Appellant

NO. 14-14-00443-CV                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

       This cause, an appeal from the order of dismissal signed May 20, 2014, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.